DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (US 6,558,584 B1) in view of Kato et al. (JP 2011-104792 A, citations based on machine translation submitted herewith) and Huang et al. (US 2014/0175685 A1).
Regarding claim 1, O’Neill discloses A method for producing contact lenses, comprising:
a) providing a mold including a female mold half 12 having a first optical molding surface 12A and a male mold half 14 having a second optical molding surface 14A, wherein the female and male mold halves are configured to receive each other such that a mold cavity is formed between the first and second optical molding surfaces, wherein one of the first and second mold halves has a collar that encircles the other mold half to provide a seal between the two mold halves when the mold is closed (FIG. 1A, 5:26+); 
(b) dispensing a polymerizable lens-forming material into one of the mold halves and mating the mold halves to close the mold (FIG. 2, 5:51+); 
(c) polymerizing the polymerizable material located between the two mold halves, thereby forming a molded contact lens (5:61+); and
(d)/(e)/(f) separating the male and female mold halves (6:2+). 
O’Neill discloses that the lens may be retained in the male or female mold after separation by methods known in the art (3:36+, 8:41+), although the lens being retained in the female mold is shown in the exemplary embodiments.

However, Kato discloses a method of forming a contact lens by molding a silicone-hydrogel material (¶¶ 38, 48, 54) between a male and female mold (title/abstract) and specifically a separation process comprising:
 d) applying a restraining force to the female mold half with a first pry finger set for maintaining the female mold half in a fixed position; 
e) applying a force to the non-optical surface of the female mold with a pin at a location about the center area of non-optical molding surface of the mold to deform the female mold thereby breaking the bonds between the optical molding surface of the female mold and the lens; and
(f) applying a vertical lifting movement to the male mold with a second pry finger set while maintaining the restraints on the female mold so as to effectuate gradual separation between the female mold and the male mold, wherein the contact lens adheres to the male mold when separating the mold, provided that the molding surfaces of the female mold and male mold are not treated before or after dispensing the polymerizable lens-forming material into one of the mold halves to render the molded contact lens preferentially adhered to the female mold or male mold when separating the mold (¶¶ 11, 23, 43, 46, 51, 55-57 and FIG. 5, 6, 7, 9, 10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of O’Neill to include the mold separating of Kato, because such a separating method is known in the art and could be used with the O’Neill process with expected results.	
In addition, Huang discloses methods for molding contact lenses in which silicone hydrogel lens-forming materials comprising at least one silicone-containing vinylic monomer or 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of O’Neill to include the silicone hydrogel of Huang, because such materials are well known in the field of contact lens and could be used in O’Neill process with expected results.
Regarding claim 2-4, Kato discloses that the pin is substantially parallel to the longitudinal axis of the mold and thus has an angle of 0º (FIG. 5, 6, 7, 9, 10), which falls within the claimed range (MPEP § 2144.05).
Regarding claim 6, O’Neill and Huang discloses thermal curing (O’Neill 5:65 or Huang ¶¶ 25, 41).

Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive.
First, Applicant acknowledges that O’Neill fails to discloses a silicone hydrogel lens or the lens removal method. The Examiner wishes to emphasize that O’Neill is not silent but rather broadly disclose that the lens forming materials includes monomers. O’Neill discloses that the lens may be retained in the male or female mold after separation by methods known in the art (3:36+, 8:41+), although the lens being retained in the female mold is shown in the exemplary embodiments.
Further, Applicant contends that Kato fails to disclose soft hydrogel lenses and their method “is inevitably linked of the molded lens being rigid.” However, Kato clearly discloses soft hydrogel lenses that renders obvious the claimed silicone hydrogel lenses,
“[a] polymerizable monomer composition comprised of 95 parts of hydroxy ethyl methacrylate, 3 parts of methacrylic acid, 0.2 part of cross-linking agent ethylene glycol dimethacrylate, and 0.5 parts of 2-hydroxy-2-methyl-l-phenyl-propane-1-one as a polymerization initiator were filled in an ocular lens molding mold composed of male mold 10 and female mold 15 made of polystyrene shown in Figure 3, and were polymerized by means of ultraviolet radiation.” (¶ 48)
Such a resulting polymer, Poly(2-hydroxyethyl methacrylate) (pHEMA), is a hydrogel lens formulation for forming conventional soft hydrogel contact lenses (see further, Wikipedia Polyhydroxyethylmethacrylate, or Wichterle et al. Hydrophilic Gels for Biological Use). Kato further clearly discloses that the resulting ocular lenses are water-containing, e.g. hydrogels (¶ 52). Further suggesting that such composition may contain silicon-monomer, a genus which includes the species silicone. As can be seen, Applicant’s position that Kato necessarily requires a rigid lens is incorrect and the conclusion that it cannot be combined with the teachings of O’Neil is unpersuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742